17‐2156 
Watson v. Berryhill 
                                       
                       UNITED STATES COURT OF APPEALS 
                           FOR THE SECOND CIRCUIT 
                                          

                           SUMMARY ORDER 
                                          
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. 
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 9th day of May, two thousand eighteen. 
 
PRESENT:  JOHN M. WALKER, JR., 
                   DENNIS JACOBS, 
                            Circuit Judges, 
                   KATHERINE B. FORREST,1 
                            District Judge. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
ANDRE WATSON, 
                   Plaintiff‐Appellant, 
 
                   ‐v.‐                                           17‐2156 
 
NANCY A. BERRYHILL, ACTING  
 


 Judge Katherine B. Forrest, of the United States District Court for the Southern 
1

District of New York, sitting by designation. 

                                         1
COMMISSIONER OF SOCIAL SECURITY, 
                   Defendant‐Appellee.2 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
FOR APPELLANT:                                C. THOMAS FURNISS, C. Thomas 
                                              Furniss, LLC; Hartford, CT. 
 
FOR APPELLEE:                                 PRASHANT TAMASKAR, Special 
                                              Assistant United States Attorney 
                                              (Marc H. Silverman, Assistant United 
                                              States Attorney (of counsel), on the 
                                              brief), for John H. Durham, United 
                                              States Attorney for the District of 
                                              Connecticut; New Haven, CT. 
 
         Appeal from a judgment of the United States District Court for the District 
of Connecticut (Covello, J.). 
          
         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that the judgment of the district court is 
AFFIRMED. 
          
         Andre Watson appeals from the judgment of the United States District 
Court for the District of Connecticut (Covello, J.) affirming the Commissioner’s 
denial of his application for Supplemental Security Income (“SSI”).  We assume 
the parties’ familiarity with the underlying facts, the procedural history, and the 
issues presented for review. 
 
         We “conduct a plenary review of the administrative record to determine if 
there is substantial evidence, considering the record as a whole, to support the 
Commissionerʹs decision and if the correct legal standards have been applied.”  
Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (internal quotation marks 
omitted).  Substantial evidence is “more than a mere scintilla” and “means such 
relevant evidence as a reasonable mind might accept as adequate to support a 
conclusion.”  Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotation 

2    The Clerk is respectfully directed to amend the caption as above. 

                                            2
marks omitted).  We can reject fact findings by an administrative law judge 
(“ALJ”) “only if a reasonable factfinder would have to conclude otherwise.”  Brault 
v. Soc. Sec. Admin, Comm’r, 683 F.3d 443, 448 (2d Cir. 2012) (internal quotation 
marks omitted) (emphasis in original). 
 
       “To determine whether a claimant is disabled, the Social Security 
Administration must undertake a five‐step evaluation[.]”  Jasinski v. Barnhart, 
341 F.3d 182, 183 (2d Cir. 2003).  At Step Three, the ALJ determines whether the 
severe impairment identified at Step Two “meets or equals one of [the] listings” 
contained in Appendix 1 to 20 C.F.R. Part 404, Subpart P. 20 C.F.R. 
§ 416.920(a)(4)(iii).  If so, the claim is granted.  See 20 C.F.R. § 416.920(d).  If not, 
the ALJ assesses the claimant’s residual functional capacity (“RFC”) before 
proceeding to Step Four.  See 20 C.F.R. § 416.920(e).  The RFC is “the most [a 
claimant] can still do despite [the claimant’s] limitations” based on all of his 
impairments, severe and non‐severe.  20 C.F.R. § 416.945(a)(1). 
 
       Watson challenges the district court’s determination that substantial 
evidence supported the ALJ’s finding at Step Three that Watson’s severe 
impairment of schizophrenia/psychotic disorder failed to satisfy the Paragraph B 
criteria for Listing 12.04.  Specifically, Watson argues that the ALJ ignored his 
and his mother’s testimony about his limitations.  We disagree. 
 
       To establish a per se disabling mental impairment due to an “affective 
disorder,” the Paragraph B criteria for Section 12.04 require a showing of at least 
two of the following: marked restriction in activities of daily living; marked 
difficulties in maintaining social functioning; marked difficulties in maintaining 
concentration, persistence, or pace; and repeated episodes of decompensation, 
each of extended duration.  20 C.F.R. Pt. 404, Subpt. P, App’x 1, § 12.04B(1)‐(4). 
        
       A marked limitation “means more than moderate but less than extreme.”  
20 C.F.R. Pt 404, Subpt. P, App’x 1, § 12.00(C).  The ALJ explained that activities 
of daily living “include[] adaptive activities such as cleaning, shopping, cooking, 
taking public transportation, paying bills, maintaining a residence, caring 
appropriately for grooming and hygiene, using telephone and directories, using 
a post office, etc.”  R. 23.3  Relying on a questionnaire completed by Watson’s 

3    Citations to “R.” refer to the administrative record filed in the district court. 

                                              3
counsel, the ALJ found that Watson could use public transportation, attend 
medical appointments, prepare simple meals, perform household chores, and 
attend to personal needs such as grocery shopping.  Relying on treatment notes 
from the Capitol Region Mental Health Center (the “CRMHC”), the ALJ 
observed that Watson had worked a temporary job during the relevant period, 
composed music as therapy, and played basketball.  The ALJ weighed this 
evidence and found that Watson had only a mild restriction in his activities of 
daily living. 
        
       The ALJ defined social functioning as “an individual’s capacity to interact 
appropriately and communicate effectively with others.”  R. 24.  The ALJ 
considered that Watson had few friends and that his legal history indicated anti‐
social behavior.  But the ALJ also cited Watson’s ability to converse appropriately 
and carry on a conversation during the hearing, Watson’s statements to the 
CRMHC that he played basketball and had friends, and observations by a 
treating physician that Watson would not have significant difficulty in a work 
environment or respecting authority figures.  The ALJ therefore decided that 
Watson had a moderate degree of limitations in his social functioning. 
 
       The ALJ defined concentration, persistence, or pace as “the ability to 
sustain focused attention sufficiently long enough to permit timely completion of 
tasks commonly found in a work setting.”  R. 23.  The ALJ pointed to Watson’s 
CRMHC intake assessment, in which a licensed clinical social worker observed 
that Watson’s thinking was marked by a poverty of content, but that his memory 
was intact and that he had the ability to perform simple calculations.  The ALJ 
noted that this assessment was consistent with a 2013 mental status examination, 
which observed that Watson was not distracted or preoccupied and that his 
thought processes were coherent and organized.  Based on this medical evidence 
and Watson’s testimony at the hearing, the ALJ found that Watson had moderate 
limitations with respect to concentration, persistence, or pace.4 
 
       Watson argues that the ALJ gave insufficient weight to his and his 
mother’s testimony.  That testimony indicated that Watson did not have friends; 
that he had difficulty remembering, and heard voices; that he was fired from a 

4 Watson does not argue on appeal that he experienced episodes of 
decompensation. 

                                         4
job because of tardiness; that he had difficulty communicating; and that he did 
not have any household responsibilities and did not go shopping.  But the 
administrative record shows that the ALJ did consider this evidence, see, e.g., R. 
24 (noting “review of the file and the claimant’s testimony at the hearing”), 25 (“I 
have weighed the claimant’s mother’s heartfelt and sincere testimony.”), and “it 
is up to the agency, and not this court, to weigh the conflicting evidence in the 
record.”  Clark v. Comm’r of Soc. Sec., 143 F.3d 115, 118 (2d Cir. 1998).  The ALJ 
reasonably determined that Watson did not suffer from marked limitations with 
respect to any of the Paragraph B criteria.  Accordingly, the ALJ’s conclusion is 
supported by substantial evidence, and Watson’s challenge to the ALJ’s Step 
Three determination fails. 
 
       Watson also challenges the district court’s determination that substantial 
evidence supported the ALJ’s credibility assessment, which only partially 
credited Watson’s testimony about the extent of his impairments.  We are 
unpersuaded. 
 
       “When determining a claimant’s RFC, the ALJ is required to take the 
claimantʹs reports of pain and other limitations into account, but is not required 
to accept the claimantʹs subjective complaints without question; he may exercise 
discretion in weighing the credibility of the claimantʹs testimony in light of the 
other evidence in the record.”  Genier v. Astrue, 606 F.3d 46, 49 (2d Cir. 2010) 
(per curiam) (citations omitted).  We defer to an ALJ’s decision to discredit 
subjective complaints if the decision is supported by substantial evidence.  
Aponte v. Sec’y, Dep’t of HHS, 728 F.2d 588, 591 (2d Cir. 1984). 
 
       Social Security “regulations provide a two‐step process for evaluating a 
claimant’s assertions of pain and other symptoms.”  Genier, 606 F.3d at 49.  First, 
“the ALJ must decide whether the claimant suffers from a medically 
determinable impairment that could reasonably be expected to produce [the 
claimant’s] symptoms.”  20 C.F.R. § 416.929(b).  If so, the ALJ “must then 
evaluate the intensity and persistence of [the claimantʹs] symptoms” to 
determine the extent to which the symptoms limit the claimantʹs capacity for 
work.  20 C.F.R. § 404.1529(c)(1).  “[W]henever the individualʹs statements about 
the intensity, persistence, or functionally limiting effects of pain or other 
symptoms are not substantiated by objective medical evidence, the adjudicator 



                                         5
must make a finding on the credibility of the individualʹs statements based on a 
consideration of the entire case record.”  SSR 96‐7p, 1996 WL 374186, at *2 (July 2, 
1996).  In doing so, the ALJ must consider:  
        
             (i) [The claimantʹs] daily activities; 
              
             (ii) The location, duration, frequency, and intensity of [the 
             claimantʹs] pain or other symptoms; 
              
             (iii) Precipitating and aggravating factors; 
              
             (iv) The type, dosage, effectiveness, and side effects of any 
             medication [the claimant] take[s] or ha[s] taken to alleviate [the 
             claimantʹs] pain or other symptoms; 
              
             (v) Treatment, other than medication, [the claimant] receive[s] or 
             ha[s] received for relief of [the claimantʹs] pain or other symptoms; 
              
             (vi) Any measures [the claimant] use[s] or ha[s] used to relieve pain 
             or other symptoms . . .; and 
              
             (vii) Other factors concerning [the claimantʹs] functional limitations 
             and restrictions due to pain or other symptoms. 
              
20 C.F.R. § 416.929(c)(3); SSR 96‐7p, 1996 WL 374186, at *3 (July 2, 1996).  The 
ALJ’s decision “must contain specific reasons for the finding on credibility, 
supported by the evidence in the case record, and must be sufficiently specific to 
make clear to the individual and to any subsequent reviewers the weight the 
[ALJ] gave to the individualʹs statements and the reasons for that weight.”  SSR 
96–7p, 1996 WL 374186, at *2. 
 
      As an initial matter, the ALJ found that the claimant’s medically 
determinable impairments could reasonably be expected to cause the alleged 
symptoms.  However, the ALJ did not find “entirely credible” Watson’s 
statements with respect to the intensity, persistence, and limiting effects of these 
symptoms.  R. 26.  The ALJ then turned to the enumerated factors and adduced  
 

                                          6
specific reasons for only partially crediting Watson’s testimony with respect to 
several of them. 
 
       As to daily activities, although Watson and his mother described long 
periods of sleep and inactivity, the ALJ observed that Watson had “reported 
working a temporary job during the relevant period, playing basketball, 
composing music as therapy, and grocery shopping one to two times monthly,” 
and that Watson had abandoned his application for a job as a taxi driver because 
of the pay and background check, rather than his disabling symptoms.  R. 26.  
Accordingly, the ALJ assigned “little weight” to Watson’s reports of limited daily 
activities.  R. 26. 
 
       As to symptoms, Watson complained of excessive sleep, auditory 
hallucinations, and debilitating fatigue.  The ALJ observed that Watson’s 
treatment records and his mother’s testimony both reflect that Watson “becomes 
more symptomatic when the injections wear off or are overdue.”  R. 27.  But the 
ALJ discounted these complaints based on medical treatment notes and reports 
from August 2012 to October 2013, showing normal sleep patterns and fatigue 
levels; control of symptoms with regular medication and counseling; a stable 
mood and euthymic affect; good attention, memory, and coherent thought 
processes; and only occasional hallucinations. 
 
       Finally, as to medication and treatment, although Watson reported that his 
monthly injection caused fatigue and made him feel “blank,” the ALJ concluded 
that “the records do not document that the claimant has consistently experienced 
medication side effects that would more than minimally affect his ability to 
work.”  R. 27.  Watson also participated in individual and group counseling 
sessions; although the treatment notes revealed “numerous no shows,” R. 27, 
they also showed that Watson’s “symptoms have stabilized with injection 
therapy and counseling,” R. 26. 
 
       In sum, the ALJ used the proper legal framework for evaluating Watson’s 
credibility and provided specific reasons for only partially crediting his 
testimony.  We conclude that substantial evidence supports the ALJ’s credibility 
determination. 
 



                                        7
      We have considered Watson’s remaining arguments and conclude that 
they are without any merit.  The judgment of the district court is AFFIRMED. 
       
                                     FOR THE COURT: 
                                     CATHERINE O’HAGAN WOLFE, CLERK 
                                      




                                      8